ORDER

Jerome Little, a pro se Michigan prisoner, appeals from a district court judgment against Little after a jury trial in this prisoner’s civil rights case. See 42 U.S.C. § 1983. The case has been referred to a panel of the court pursuant to Rule 34(j)(1), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Little was assaulted by another inmate at the Mound Road Correctional Facility. Little filed a complaint against various prison officials claiming that they were deliberately indifferent to a substantial risk of serious harm which he faced. The district court appointed counsel to represent Little. After summary judgment disposed of the case against some of the defendants, a jury returned a verdict in favor of the remaining defendant. In his brief on appeal, Little raises a due process claim concerning four issues: (1) the invocation of the Fifth Amendment by a witness; (2) a lack of relevant evidence concerning a witness’s credibility; (3) the failure to name a particular witness as a defendant; and (4) a failure to waive a jury and try the case before the judge.
Little did not raise these issues before the district court. The general rule is that federal appellate courts will not consider an issue not ruled upon by the district court unless the proper resolution is beyond any doubt or where injustice might result. Singleton v. Wulff, 428 U.S. 106, 120-21, 96 S.Ct. 2868, 49 L.Ed.2d 826 (1976). We have examined each of the issues raised by Little, and none of the issues satisfies the requirements necessary to avoid the application of the general rule. We are not left with the definite and firm conviction that a mistake resulting in plain injustice has been committed or that the verdict is contrary to all reason. Schoonover v. Consol. Freightways Corp., 147 F.3d 492, 494 (6th Cir.1998).
The judgment of the district court is affirmed under Rule 34(j)(2)(C), Rules of the Sixth Circuit.